DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1, 5-6, 9-10, 12-15, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rocha (US20140137462) and in view of Reuff (US3987578).
	Regarding claim 1:
 Rocha teaches:
An insect trap comprising: (Figures and Abstract)
 2a light source part configured to emit a light;  3(Figure 2, Reference 76, para0052)
a fan disposed under the light source part; (Figure 2, Reference 82, para0055-0056 4)
a housing accommodating the fan (Figure 1 and 2, Reference 14)
and having a cylindrical shape extending in a first direction; (Figure 1, 2, Reference 14 has a cylindrical shape extending vertically, see para0050)
 and  5a trapping part disposed under the fan and coupled to the housing, the trapping part 6comprising:   (Figure 1 and 2, Reference 16, see how the trapping part 16 is coupled to the housing 14 via locking mechanism 54) 7
a trapping net comprising an opening facing the fan;  8(Figure1-2, 5, Reference 16, net 72)
a body frame coupled to the trapping net;  9(Figure 2, 4 Reference 52, see how body frame is coupled to trapping net 16)
at least one first rib crossing the body frame; (Figure 2, 4, Reference 100)

    PNG
    media_image1.png
    566
    743
    media_image1.png
    Greyscale


the at least one first rib having a first width in a first direction and extending in a second direction substantially perpendicular to the first direction; (Figure 4, see how first rib 100 has a first width in the first direction (1) and extends in a second direction (2) substantially perpendicular to the first direction. 
and  10a shutter part coupled to the body frame to be spaced apart from the first rib 11and opened or closed depending on an operation of the fan. (Figure 4, 2, Reference 96, para0059, lines 5-9)
at least one second rib (right side set Reference 100 + 110 in figure 2 and the opposite corresponding stop assembly(100, 110) under shutter 98 not shown on figure 4) 
having a second width in the first direction (Figure 2 and 4, first and second stop bars 100 are identical and therefore the second rib has a second width in the same first direction as the first rib and extends in a third direction parallel to the second direction)
the second width of the at least one second rib in the first direction is greater than a thickness thereof (Fig 2, 4, the second width of the at least one second rib in the first direction is identical to the first width of the at least one first rib in the first direction, and is also greater than a thickness thereof in the first direction). 
However, Rocha doesn’t teach:
at least one second rib having a second width in the first direction and extending in a third direction crossing the second direction
Rueff teaches: 

    PNG
    media_image2.png
    553
    766
    media_image2.png
    Greyscale

An insect trap (Abstract and Figures)
A light source ( Figure 1, Reference 31)
A fan (Figure 1, References 18b, 32)
A housing (Figure 1, Reference 10)
At least one first rib crossing the body frame,(Figure 1, 2 Reference 15)
the at least one first rib having a first width in a first direction and extending in a second direction substantially perpendicular to the first direction; (See annotation above, the first rib 15 has a first width in the first direction (1) and extends in a second direction substantially perpendicular to the first direction (2)) 
at least one second rib (Figure 2, Reference 20)
having a second width in the first direction and extending in a third direction crossing the second direction; (see annotation above, how the second rib 20 has a second width in the first direction (1) and extends in a third direction (3) crossing the second direction (2)) 
and the second width of the at least one second rib in the first direction is greater than a thickness thereof in the second direction. (see annotation above, how the second width of the second rib in the first direction (1) is greater than a thickness thereof in the second direction (3))
It would have been obvious to one of ordinary skill in the art to modify the first and second ribs of Rocha such that they intersect teach other as taught by Rueff to provide better control of the shutter flaps as they open and close with first and second ribs being perpendicular to each other to cover a larger surface area of the body frame to provide enhanced support for the bottom base 52.
Regarding claim 5:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 1.  Rocha doesn’t teaches:
 
    PNG
    media_image1.png
    566
    743
    media_image1.png
    Greyscale

Wherein the second direction is substantially perpendicular to the third direction. 
Rocha teaches:
Wherein the second direction is substantially perpendicular to the third direction (Figure 1, above see how the second direction (2) of the first rib is substantially perpendicular to the third direction (3) of the second rib). 
It would have been obvious to one of ordinary skill in the art to modify the first and second ribs of Rocha such that the second direction is substantially perpendicular to the third direction as taught by Rueff to provide better control of the shutter flaps as they open and close with first and second ribs that cover the shutters by being perpendicular to each other and covering a larger surface area of the body frame. 
Regarding claim 6:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 1.  Rocha further teaches:
Wherein the first width is equal to the second width. (Figure 2 and 4, Reference 110 first and second ribs are equal to each other, therefore the widths are equal).
Regarding claim 9:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 1.  Rocha further teaches:

    PNG
    media_image3.png
    561
    602
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    561
    602
    media_image4.png
    Greyscale

Wherein the shutter part comprises: a first rotating rod crossing the body frame (Figure 3, Reference A)
A second rotating rod crossing the body frame (Figure 3, Reference B)
A first shutter coupled to the first rotating rod and having a plate shape; (Figure 3, Reference 98 left side, see how the first shutter has a plate shape)
The first shutter comprising a main wing (Figure 3, Reference M)
And a first sub-wing (Figure 3, Reference S)
Disposed on opposite sides of the first rotating rod, (see how the main wing and sub-wings face each other with the first rotating rod A disposed therebetween)
A second shutter coupled to the second rotating rod and having a plate shape; (Figure 3, Reference 98 right side, see how the second shutter has a plate shape)
The second shutter comprising a second main wing (Figure 3, Reference M)
And a second sub-wing (Figure 3, Reference S)
Disposed on opposite sides of the second rotating rod, (see how the main wing and sub-wings face each other with the first rotating rod B disposed therebetween)
A first weight disposed on the first sub-wing of the shutter, (Figure 3, left side Reference 106)
And a second weight disposed at the second sub-wing of the second shutter, (Figure 3, right side Reference 106)
Wherein the first and second shutters are configured to be independently rotated about the first and second rotating rods, respectively. (Abstract, line 4-6, para0058)
Regarding claim 10:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 9.  Rocha further teaches:
Wherein a longitudinal direction of the first and second rotating rods corresponds to the second direction. (Figure 4, Reference C, see how the longitudinal direction C of the first and second rods correspond to the second direction (2)). 

    PNG
    media_image4.png
    561
    602
    media_image4.png
    Greyscale

Regarding claim 12:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 9.  Rocha further teaches:
Wherein the sub-wing of the first and second shutters are spaced apart from the first rib (Figure 2, see how the sub-wings of the shutters 98 are spaced apart from the first rib)
Regarding claim 13:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 9.  Rocha further teaches:
Wherein the main wing contacts the second rib when the fan is not operated. (Figure 2, Reference 100, 98 when the fan 82 is not operated the main wings of the shutter are in a closed position thereby contacting the second rib)
Regarding claim 14:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 9.  Rocha further teaches:
Wherein the subwing is substantially parallel to the first direction (Figure 4, see how the width of the sub-wing is substantially parallel to the first direction)
and faces the fan when the fan is not operating. (Figure 2, see how when the fan is not operating, the sub-wing returns to the closed position facing the fan, para0059, lines5-9)
Regarding claim 15:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 9.  Rocha further teaches:
wherein the first and second shutters are closed when the fan is not operated and opened at an inclined angle when the fan is operated. (para0059-0061)
	Regarding Claim 18:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 1.  Rocha further teaches:
further comprising a cover coupled to the housing to cover the light source part. (Figure 1 and 2, Reference 12)
	Regarding Claim 21:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 1.  Rocha further teaches:
wherein the body frame comprises a first coupling part configured to be coupled to the trapping net. (Figure 5, body frame 52 is coupled to trapping net 16 via projections 58 on trapping net and recesses 56 in body frame)
Regarding claim 22:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 21.  Rocha further teaches:
wherein the first coupling part is an insertion protrusion protruded from the trapping net (Figure 5, Reference 58)
and the body frame comprises an insertion recess into which the insertion protrusion is inserted.  (Figure 5, Reference 56)
Rocha does not teach:
wherein the first coupling part is an insertion protrusion protruded from the body frame
and the trapping net comprises an insertion recess into which the insertion protrusion is inserted. 
It would have been an obvious substitution of functional equivalents to substitute the insertion protrusion on the body frame instead of the trapping net, and the insertion recess on the trapping body since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It is obvious because the function of the first coupling as taught by Rocha remains the same as the claimed subject matter and placement of the protrusion and recess on the trapping net and body frame is immaterial as long as a secure and reliable coupling between them is provided. 
Regarding claim 23:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 21.  Rocha further teaches:
wherein the body frame 52 is integral with the housing 14 (see figure 2)
Rocha doesn’t teach:
wherein the body frame comprises a second coupling configured to be coupled to the housing. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the body frame separable from the housing and comprise a second coupling configured to be coupled to the housing, since it has been held that if it were considered desirable for any reason to obtain access to a first component to which a second component is applied, it would be obvious to make the second component removable for that purpose.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349. In this case, it would be desirable to make the body frame removable from the housing to allow access of the body frame by the user to fix any complications with the shutter assembly. 
Regarding claim 24:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 23.  Rocha doesn’t teach:
wherein the second coupling part is an insertion protrusion protruded from the body frame,
and the housing comprises an insertion recess into which the insertion protrusion is inserted. 
Rocha does teach:
wherein the first coupling part is an insertion protrusion protruded from the trapping net (Figure 5, Reference 58)
and the body frame comprises an insertion recess into which the insertion protrusion is inserted.  (Figure 5, Reference 56)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the body frame comprise a insertion protrusion and the housing comprise an insertion recess, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been an obvious modification because it allows the body frame to be removably attached to the housing to facilitate access to the body frame alone and providing an insertion protrusion on the body frame and an insertion recess on the housing provides a secure and reliable locking mechanism. 
Response to Arguments
Applicant's arguments filed 01/02/2022 have been fully considered but they are not persuasive. 
In regards to the Applicant’s argument that the referenced cited, alone or in combination, do not discloses: 
The second width of the at least one second rib in the first direction is greater than a thickness thereof in the second direction. (see pg 2) 
As pointed above in the rejection, Rocha discloses the cylindrical shape extending vertically in a first direction (Figure 1, 2, Reference 14 has a cylindrical shape extending vertically “downwardly”, see para0050). 

    PNG
    media_image5.png
    382
    571
    media_image5.png
    Greyscale

Additionally, the first direction of the first and second ribs is the same, as well as the second and third directions because the ribs are identical and parallel to one another. Therefore Rocha alone teaches that “the second width of the at least one second rib in the first direction (the first direction (1) of the equivalent to 100 not depicted,) is greater than a thickness thereof in the second direction (the thickness of the top portion of the second direction (2) ”. 
In regards to the Applicant’s argument that the Office action fails to make a prima facie case of obviousness of claim 1.
This is not found persuasive because the prior art combined teaches each and every claim feature. Rocha alone teaches all the components of the first and second rib including the widths. However, Rocha fails to teach that the second rib is perpendicular to the first rib. The modification is made in view of Rueff and for the motivation statement above. Please see rejections above. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643